 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                 -X
 STEVEN COOPER,

                                   Plaintiff,
                                                                               MEMORANDUM & ORDER
                  -against-
                                                                                 17-CV-1517(NGG)(RLM)
 CITY OF NEW YORK;DANIEL O'CONNOR;POLICE
 LIEUTENANT THOMAS JACOBS;POLICE OFFICER
 JESSICA SCHRELL SHIELD NO.26482; POLICE
 SERGEANT BRENDAN RYAN;NEW YORK POLICE
 OFFICERS JOHN DOES l-IO THE IDENTITY OF
 WHOM IS PRESENTLY UNKNOWN,IN THEIR
 INDIVIDUAL AND OFFICIAL CAPACITIES AS NEW
 YORK CITY POLICE OFFICERS,

                                   Defendants.
                                                                 -X

 NICHOLAS G. GARAUFIS,United States District Judge.

         Plaintiff Steven Cooper commenced this action on March 17, 2017, asserting claims

 under 42 U.S.C. § 1983("§ 1983")and state tort laws against Defendants Police Officer Jessica

 Schrell, Police Sergeant Brendan Ryan,Police Lieutenant Thomas Jacobs, unknown John Doe

 Police Officers l-IO, and Daniel O'Connor (collectively the "Individual Defendants"), and the

 City ofNew York ("the City"). (See Compl.(Dkt. 1).) On September 29, 2018,the court

 dismissed the First Amended Complaint("FAC")(Dkt. 36) without prejudice. S^ Cooper v.

 CitvofNewYork.No. 17-CV-1517(NGG)(RLM),2018 WL 4762248, at *11 (E.D.N.Y. Sept.

 29, 2018). Plaintiff now seeks leave to file a second amended complaint. (See PI. Mot. to

 Amend ("Mot.")(Dkt. 69-2^).) For the following reasons, Plaintiffs motion is GRANTED IN

PART and DENIED IN PART.




'Plaintiff filed a motion to amend and proposed second amended complaint on February 1,2019(Dkt. 68)and again
on February 4,2019 with a cover letter(Dkt. 69). Because he filings appear identical, but the later filing also

                                                       1
I.      BACKGROUND

        A. Factual Background

        The court takes the following statement offacts largely from Plaintiff's PSAC,the well-

pleaded allegations of which the court generally accepts as true for purposes ofthe motion to

amend. See Ind. Pub. Ret. Svs. v. SAIC. Inc., 818 F.3d 85,92(2d Cir. 2016)("We assess futility

as we would a motion to dismiss, determining whether the proposed complaint contains enough

facts to state a claim to relief that is plausible on its face."(citation and quotation marks

omitted)).

        Plaintiff alleges that on March 20,2016 he was hit by a vehicle driven by Jacobs as he

was crossing the street in Brooklyn, New York. (PSAC UK 26-28.) Jacobs is a New York Police

Department("NYPD")officer, (Id K 10.) O'Connor, a private citizen, Mona,a retired

lieutenant ofthe NYPD,and "a number of John Doe defendants, at least three of whom are

NYPD officers," were passengers in the vehicle. (Id K 27;s^ id K 17.) After Plaintiff was

struck by the vehicle, Jacobs, O'Connor, and a John Doe exited the vehicle. (Id K 29.)

         O'Connor and Jacobs approached Plaintiff and began to chase him as he attempted to

flee. (Id KK 30-31.) O'Connor struck Plaintiff on the head, choked him, grabbed him, and

pushed him into the middle ofthe road. (Id K 31.) Jacobs joined O'Connor in "assaulting and

battering" Plaintiff. (Id K 32.) Plaintiff alleges that he felt a firearm on Jacobs's person. (Id)

O'Connor and Jacobs chased Plaintiff and, at one point, Jacobs lost his balance while trying to

pick up Plaintiffs hat from the sidewalk and "tumbled over and fell on the sidewalk face-first."

(Id 1134-35.)




includes a cover letter and notice of motion,the court treats the motion at Docket 69 as the operative motion under
review here and citations to the PSAC are to the amended complaint filed at Docket 69-3.
        Plaintiff alleges that he "initially escaped" and called 911 for help. (Id ^ 36.) During the

call, O'Connor and Jacobs caught up to Plaintiff and could be "heard punching and otherwise

assaulting" Plaintiff. (Id.^ 37.) The 911 operator advised Plaintiff that police were on the way.

(Id1[38.)

        Defendants Schrell and Horun, both officers ofthe NYPD (see id         11-12), arrived

shortly thereafter in a NYPD radio mobile patrol("RMP")vehicle. (Id f 39.) Horun and

Schrell ordered Plaintiff to get into the RMP. (Id ^ 40.) Plaintiffthen told Horun and Schrell

"what occurred," at which point Horun told Plaintiffto "shut the fuck up." (Id) Plaintiff then

"saw Jacobs display his badge to the other NYPD officer and heard Jacob's say that he was 'on

the job.'" 041141.)

        Plaintiff then expressed his wish to go home and tend to his injuries(id H 41), but

Katrincic and Morales,two additional NYPD officers(see id          13, 15), told Plaintiffthat he

was not free to leave and insisted that he remain in the RMP vehicle(id If 41). Plaintiff alleges

that "[wjithout an arrest warrant or probable cause, and lacking any legal justification," Plaintiff

was then "unlawfully detained, against his will, and transported in the RMP vehicle to the 90th

Precinct." (Id. If 42.)

        Plaintiff states that his "face, body,and right eye were so swollen and bleeding that he

repeatedly pleaded with Schrell, Horun, Katrincic, Morales, Bamhart [(an NYPD officer who

works at the 90th Precinct(s^ id H 14))], and Joe Doe Police Officers for medical assistance."

(Id 1143.) Plaintiff sat at the 90th precinct for several hours while his right eye was bleeding and

received no medical treatment. (Id H 44.) Plaintiff alleges that he was "told by Schrell, Horun,

Katrincic, Morales, Branhart, and Joe Doe Police Officers" that he could not leave because the
NYPD Internal Affairs Bureau("lAB") was on its way, but no members of JAB interviewed

Plaintiffthat day. (Id.^ 45.)

        At approximately 8:00 p.m.,four hours after the assault, Plaintiff told Bamhart that he

wanted to press charges against Jacobs, O'Connor, and all the John Doe police officers involved.

(Id. T[ 47.) Bamhart allegedly responded by asking ifPlaintiff was sure. (Id.) Plaintiff said,

"yes, don't you think I should based on what happened?" (Id.) Bamhart then told Cooper he

would be right back. (Id.) Plaintiff avers that Schrell, Ryan, Jacobs, Horun, Katrincic, Morales,

Bamhart,and the John Doe Police Officers "thereafter... fabricated a scenario designed to

result in the arrest of[Plaintiff]." (Id.f 48.)

        At approximately 10:30 p.m., Bamhart allegedly informed Plaintiffthat he was under

arrest, placed Plaintiffin a holding cell, and fingerprinted him. (Id ^ 49.) Plaintiff asserts that

he was arrested "based on Schrell, Ryan, Jacobs, Homn,Katmic, Morales, Bamhart, and the

John Doe Police Officers['] false allegations and/or omissions." (Id ^ 49.) The next day, March

21,2016,Plaintiff was given a desk appearance ticket charging him with assault in the third

degree and ordering him to appear in court on April 25,2016. (Id H 51.)

        On March 23, 2016,the New York Post published an article about the incident that

included an allegedly false statement by Ryan to the effect that Plaintiff punched Jacobs in the

face, causing bmising and swelling to Jacobs. (Id f 52.) Plaintiffclaims this statement was per

se "false and defamatory." (Id)

        On April 25,2016, Cooper was arraigned under docket number 2016KN023559. (Id

^ 53.) He was charged with "[ajssault in the third degree,[cjriminal [mjischief in the fourth

degree,[ajttempted assault in the third degree, menacing in the third degree and [hjarassment in

the second degree."(Id H 57.) Plaintiff alleges that "[tjhe documents filed by Schrell, Ryan,
Jacobs, Horun, Katrincic, Morales, Bamhart and the John Doe Police Officers with the Criminal

Court... were false, peijurious and filed in order to shield the defendants from liability and

continue the malicious prosecution" of Plaintiff. (Id K 54.) Plaintiff does not, however,identify

or otherwise describe these "documents." Similarly, Plaintiff references "aforementioned sworn

allegations and documents [that] were filed by Schrell, Ryan, Jacobs, Horun, Katrincic, Morales,

Bamhart and the John Doe Police Officers"(id 155), without identifying or describing those

allegations or documents.

       Plaintiff alleges that "[djespite receiving video evidence that showed the true aggressors,

the Kings Coimty District Attomey relentlessly continued the malicious prosecution of[Plaintiff]

and continued to ignore the criminal acts committed by Schrell, Ryan, Jacobs, Horun, Katrincic,

Morales, Bamhart and the John Doe Police Officers." (Id ^ 56.) The criminal case against

Plaintiff was ultimately "dismissed on the merits" on June 20,2016. (Id H 57.)

       In March 2016, O'Connor was charged with assault, menacing, and harassment as a

result ofthe physical altercation with Plaintiff. (Id H 58.) The court issued an order of

protection, ordering O'Connor to stay away from Plaintiff. (Id) On November 21,2016,

"O'Connor was allowed to negotiate a plea of disorderly conduct and sealing ofthe record." (Id

^ 59.) The order of protection remained in effect until November 20,2018. (Id ^ 60.)

       Plaintiff alleges that,"[a]s a direct result ofthe assault, battery and tortious conduct

committed by Schrell, Ryan, Jacobs, Horun, Katrincic, Morales, Bamhart,the John Doe Police

Officers and O'Connor," he has been "permanently injured both physically and mentally"

(Id 161.) Specifically, Plaintiffs right eye was "badly damaged,""requiring a procedure of

cataract extraction with intraocular lens implantation." (Id f 63.)
        B. Procedural History

        On June 30,2017,Plaintifffiled the FAC. (See FAC; May 31, 2017 Order(explaining

that because no defendant has answered the complaint. Defendant may amend as a matter of

course).) Three separate motions to dismiss were filed:(1)by the City, Ryan, and Schrell

(collectively, the "City Defendants")(see City of New York Notice of Mot. to Dismiss ("City

Mot. to Dismiss")(Dkt. 56));(2)by Jacobs(Jacobs Notice of Mot. to Dismiss("Jacobs Mot. to

Dismiss")(Dkt. 54)); and (3)by O'Connor(O'Connor Mot. to Dismiss("O'Connor Mot. to

Dismiss")(Dkt. 55)). On September 29, 2018,the court granted all three motions and dismissed

the FAC without prejudice.       Cooper,2018 WL 4762248.

       Plaintiff filed a second amended complaint on November 28,2018 and a subsequent

motion to amend the complaint on December 4,2018. (See Second Am.Compl.(Dkt. 63);

Letter Mot. to Amend Compl.(Dkt. 64).) The December 4 motion was denied without prejudice

pursuant to the court's individual rules, which require any party who wishes to amend a pleading

pursuant to Federal Rule of Civil Procedure 15(a)(2)to first request a pre-motion conference.

(^Dec. 13, 2018 Order.)

        On December 17, 2018,Plaintifffiled a letter seeking a pre-motion conference and

attaching a proposed second amended complaint. (Letter Mot. for Pre-Motion Conf.(Dkt. 66).)

At the pre-motion conference on January 17, 2019, Plaintiff stated that he wished to withdraw

the previously filed proposed second amended complaints and to file a new proposed second

amended complaint with his anticipated motion to amend. (See Jan. 18, 2019 Min. Entry.) The

court granted Plaintiffs request to withdraw his previous proposed second amended complaints

(Dkts. 63,64-1 & 66-1), granted leave to file a motion to amend, and set a briefing schedule.

(See id.J
          Plaintifffiled his motion to amend and the operative proposed second amended complaint

("PSAC")on February 1, 2019(and refiled them on February 4,2019 with a cover letter).^ (See
Mot. to Amend (Dkt. 68); Mot.; Mem.in Supp. of Mot.(Dkt. 69); PSAC(Dkt. 69-3).) In

support of his motion, Plaintiff argues that the PSAC "pleads factual allegations that are

sufficient to raise a right to relief above the speculative level" and "adds necessary parties to the

action and additional causes ofaction." (Mem. at 3.) The PSAC asserts the following causes of

action:


       Claim                                           Defendants^
 1    42 U.S.C. § 1983 False Imprisonment (Schrell, Ryan, Jacobs, Horun, Katrincic,
                                          Morales, Bamhart and John Doe Police Officers)
 2    42 U.S.C. § 1983 False Arrest       (Schrell, Ryan, Jacobs, Horun, Katrincic,
                                                       Morales, Bamhart and the John Doe Police
                                                       Officers)
 3    42 U.S.C. § 1983 Malicious                       (Schrell, Ryan, Jacobs, Horun, Katrincic,
       Prosecution                                     M[orales, Bamhart and the John Doe Police
                                                       Officers)
 4     Deprivation of Rights under 42                  (Schrell, Ryan, Jacobs, Horun, Katrincic,
       U.S.C. § 1983                                   Morales, Bamhart and the John Doe Police
                                                       Officers)
 5     Excessive Force under 42 U.S.C.                 (Schrell, Ryan, Jacobs, Homn,Katrincic,
       § 1983                                          Morales, Bamhart and the John Doe Police
                                                       Officers)
 6     Supervisory Liability under 42                  (Katrincic and the John Doe Police officers)
       U.S.C. § 1983
 7     Municipal Liability under 42 U.S.C.             (City ofNew York)
       § 1983
 8     Conspiracy to Deprive Plaintiff of his (Schrell, Ryan, Jacobs, Horun, Katrincic,
       Constitutional Rights under            Morales, Bamhart,the John Doe Police Officers,
       42 U.S.C. § 1983                                Mona,and O'Connor)
 9     Assault under Pendent Jurisdiction              O'Connor
       against O'Connor
 10    Battery under Pendent Jurisdiction              O'Connor
       against O'Connor


^ As noted above,the court treats the proposed second amended complaint filed on February 4,2019 with the cover
letter and motion as the operative complaint.
^ With the exceptions ofthe state law assault and battery claims, Plaintiff does not make explicit against which
Defendants each claim is asserted. Defendants' names inside parentheses thus reflect the court's best guesses based
on the descriptions ofeach claim.
 11   Assault under Pendent Jurisdiction     Jacobs
      against Jacobs
 12   Battery under Pendent Jurisdiction     Jacobs
      against Jacobs
 13   Prima Facie Tort under Pendent         (All Defendants)
      Jurisdiction
 14   Libel and Slander under Pendent        (Ryan)
      Jurisdiction
 15   New York State Constitutional          (Schrell, Ryan, Jacobs, Horun, Katrincic,
      Violations                             Morales, Bamhart, and the John Doe Police
                                             Officers)
 16   False Arrest under Pendent             (Schrell, Ryan, Jacobs, Horun, Katrincic,
      Jurisdiction                           Morales, Bamhart,the John Doe Police Officers,
                                             and the City ofNew York)
 17   Malicious Prosecution under Pendent    (Schrell, Ryan, Jacobs, Horun, Katrincic,
      Jurisdiction                           Morales, Bamhart and John Doe Police Officers)
 18   Intentional Infliction of Emotional    (All Individual Defendants)
      Distress
 19   Negligent Infliction of Emotional      (All Defendants)
      Distress
 20   Larceny under Pendent Jurisdiction     (Jacobs)

       Jacobs, O'Connor, and the City Defendants filed separate oppositions to Plaintiffs

motion, all of which advance versions ofthe same argument—^that the PSAC fails to cure

deficiencies in the FAC and that amendment would be futile because the PSAC cannot survive a

motion to dismiss. (See Jacobs Mem.in Opp'n to Mot.("Jacobs Opp'n")(Dkt. 72); City Defs.

Mem.in Opp'n to Mot.("City Opp'n")(Dkt. 73); O'Connor Mem.in Opp'n to Mot.("O'Connor

Opp'n")(Dkt. 79).)

       The motion was fully briefed on May 28, 2019. (See PI. Reply("Reply")(Dkt. 82).)

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 15(a)(2) provides that "[t]he court should freely give

leave [to amend] when justice so requires." Nevertheless, a motion to amend should be denied if

there is an "apparent or declared reason—such as undue delay, bad faith or dilatory motive ...,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the


                                               8
opposing party by virtue ofthe allowance of the amendment,[or] futility of amendment...

Foman v. Davis. 371 U.S. 178,182(1962). The decision to grant or deny leave to amend is

within the court's discretion. H.L. Havden Co. v. Siemens Med. Svs.. Inc.. 112 F.R.D. 417,419

(S.D.N.Y. 1986)(citations omitted).

       "We assess futility as we would a motion to dismiss, determining whether the proposed

complaint contains enough facts to state a claim to relief that is plausible on its face." Ind. Pub.

Ret. Svs.. 818 F.3d at 92(internal quotation marks and citation omitted);^IBEW Local Union

No.58 Pension Tr. Fund & Annuity Fund v. Roval Bank of Scotland Grp.,PLC,783 F.3d 383,

389(2d Cir. 2015)("[T]he standard for denying leave to amend based on futility is the same as

the standard for granting a motion to dismiss.")(citation omitted). "The proposed Amended

Complaint may therefore be scrutinized as if defendant's objections to the amendments

constituted a motion to dismiss under Fed. R. Civ. P. 12(b)(6)." Gopvsingh v. Santiago, No.00-

CV-2951 (JSM),2001 WL 1658280, at *1 (S.D.N.Y. Dec. 26,2001)(quoting Journal Publ'g Co.

V. Am.Home Assur. Co., 771 F. Supp. 632,635(S.D.N.Y. 1991)).

       In considering the proposed complaint, the court is conscious that"an amended

complaint ordinarily supersedes the original, and renders it of no legal effect." Shields v.

Citvtrust Bancorp, Inc., 25 F.3d 1124,1128(2d Cir. 1994)(quoting Int'l Controls Corp. v.

Vesco. 556 F.2d 665,668(2d Cir. 1977).

III.   FEDERAL CLAIMS

       The court first considers whether the PSAC plausibly alleges violations of§ 1983, and,

having found that it does, addresses the statutes of limitations with respect to those claims.

       A. Section 1983 False Arrest and False Imprisonment Claims

       Plaintiff asserts claims for false arrest and imprisonment against Schrell, Ryan,Jacobs,

Horun, Katrincic, Morales, Bamhart and the John Doe Police Officers. (PSAC           66-91.)

                                                 9
           1. Legal Standard

       In analyzing a claim for false arrest under § 1983,"federal courts look to the law ofthe

state in which the arrest occurred." Hovos v. City of New York. 999 F. Supp. 2d 375, 385

(E.D.N.Y. 2013)(citing Gonzalez v. City of Schenectadv. 728 F.3d 149,155(2d Cir. 2013)).

"In New York,the action offalse arrest or false imprisonment is derived from the ancient

common-law action oftrespass and protects the personal interest offreedom from restraint of

movement." Jenkins v. Citv of New York. 478 F.3d 76,88(2d Cir. 2007)(citation omitted).

"False arrest and false imprisonment are largely synonymous because an imprisonment starts at

the moment of arrest." Jenkins v. Citv ofNew York.478 F.3d 76, 88 n.lO (2d Cir. 2007)

(citation omitted). To prevail on a claim for false arrest in New York,a plaintiff must plead that

"(1)the defendant intended to confine [the plaintiff],(2)the plaintiff was conscious ofthe

confinement,(3)the plaintiff did not consent to the confmement[,] and(4)the confinement was

not otherwise privileged." Singer v. Fulton Ctv. Sheriff. 63 F.3d 110,118(2d Cir. 1995)

(alteration in original)(quoting Broughton v. State. 335 N.E.2d 310,314(N.Y. 1975)).

       "An arrest is privileged if it is supported by probable cause, which 'is an absolute defense

to a false arrest claim.'" Hevliger v. Peters, 71 F. App'x 96,97(2d Cir. 2019)(summary order)

(quoting Jaeglv v. Couch.439 F,3d 149, 152(2d Cir. 2006)). "Where an officer makes an arrest

without a warrant, the presumption arises that the plaintiffs arrest was unlawful." Jenkins,478

F.3d at 88 (citing Broughton. 335 N.E.2d at 315). "However,this presumption is rebutted if,

applying the reasonable, prudent person test, the arresting officer, acting in good faith, had

reasonable cause for believing the person to be arrested to have committed [a felony]."

(quoting Dillard v. Citv of Svracuse. 381 N.Y.S.2d 913,915(N.Y. App. Div. 1976)(quotation

marks omitted)). "A defendant bears the burden ofraising and proving the existence of probable

cause for a plaintiffs arrest." Frederick v. Citv ofNew York. No. 13-CV-897(MICB),2016 WL
                                                 10
8711395, at *12(E.D.N.Y. Mar. 25,2016)(citing Dickerson v. Napolitano. 604 F.3d 732, 751

(2d Cir. 2010); Currv v. City of Syracuse. 316 F.3d 324, 335(2d Cir. 2003)). The existence of

probable cause is "normally asserted in an answer." Silver v. Kuehbeck. 217 F. App'x 18,22

(2d Cir. 2007). Nonetheless, dismissal may be warranted "on a pre-answer motion to dismiss

where probable cause appears on the face ofthe complaint, in that facts admitted in the

complaint establish each ofthe elements ofthe crime" for which the plaintiff was arrested.

Frederick. 2016 WL 8711395, at *12(quoting Silver. 217 F. App'x at 22)(quotation marks

omitted and alterations adopted). In Silver, the Second Circuit reviewed the grant of a motion to

dismiss a false arrest claim de novo and found that the complaint"on its face support[ed] a

finding" that the officer had probable cause to arrest the plaintiff because the "undisputed facts

clearly establish[ed] the elements of aggravated harassment," the crime for which the plaintiff

had been arrested. Silver. 217 F. App'x at 22.

       Probable cause exists when an officer "ha[d] knowledge or reasonably trustworthy

information offacts and circumstances that[would be] sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested has committed or is committing a

crime." Wevant v. Okst. 101 F.3d 845, 852(2d Cir. 1996). In making this assessment, courts

view "the totality ofthe circumstances" and consider the "facts available to the officer at the time

ofthe arrest and immediately before it." Caldarola v. Calabrese. 298 F.3d 156,162,166(2d Cir.

2002)(quotations marks and citations omitted). Probable cause can exist "based upon mistaken

information, so long as the arresting officer acted reasonably and in good faith in relying on that

information." Bernard v. United States. 25 F.3d 98,102(2d Cir. 1994)(citing Colon v. Citv of

New York.455 N.E.2d 1248,1250(1983)). The inquiry is objective, and a court should not




                                                 11
consider the subjective beliefs or motivations ofthe arresting officer. Whren v. United States.

517 U.S. 806,812-13(1996).

           2. Discussion

        Here, Plaintiff alleges that he was ordered by Horun and Schrell to get into the RMP and

was not permitted to leave despite his request to do so. (See PSAC 1[T[ 40-42.) Horun and

Schrell then brought Plaintiffto the 90th Precinct against his will. (See id.   41-42.) Plaintiff

alleges that he was then told by Schrell, Horun, Katrincic, Morales, Bamhart,and John Doe

Police Officers that he had to remain in the precinct because lAB needed to interview him;

however,lAB never did so. (Id        41-45.) Finally, Plaintiff alleges that approximately six

hours after the alleged assault, Bamhart informed Plaintiff that he was under arrest and placed

him in a holding cell. (Id. % 49.) The allegations in the PSAC thus satisfy the first three

elements ofa false arrest or imprisonment claim—^Plaintiff was confined against his will and he

was conscious of the confinement. The remaining question is whether Plaintiffs arrest was

"otherwise privileged." S^ Singer. 63 F.3d at 118.

       Accepting the PSAC's allegations as tme,and drawing all reasonable inferences in

Plaintiffs favor, the court finds that the face ofthe PSAC does not make clear that, based on the

totality ofthe circumstances, Homn,Schrell, Katrincic, Morales, Bamhart, and the John Doe

Police Officers had probable cause to arrest Plaintiff. City Defendants insist that there is

probable cause on the face ofthe PSAC because Plaintiff was arrested based on the statements of

a complaining victim—^Jacobs. (City Opp'n at 8.) They argue that the PSAC "describes the

same set offacts and circumstances which were detrimental to his FAC" and contend that "[n]o

matter how many opportunities plaintiff is afforded, he cannot cure the fact that plaintiff was

arrested by an officer based on statement made by an individual involved in the physical

altercation." (Id. at 10.)

                                                 12
        However, City Defendants provide no citations to the PSAC,and the court can find no

mention in the PSAC of a statement by Jacobs or any other "individual involved in the physical

alter[c]ation." (See id.) Indeed, the court finds no facts in the PSAC that would "establish each

ofthe elements ofthe crime" of assault in the third degree, with which Plaintiff was charged.

See Frederick. 2016 WL 8711395, at *12(quoting Silver. 217 F. App'x at 22)(quotation marks

omitted and alterations adopted). There are no allegations that Plaintiff assaulted Jacobs or

O'Connor or that the arresting officers were given to understand that he had done so. Instead,

the PSAC alleges that: Plaintiff was struck by a car and assaulted(PSAC 111[ 28-38); he called

911 and was assaulted again, which the 911 operator could hear(id UH 37-38); he explained

what had happened to Horun and Schrell(id H 40); he was taken to the 90th Precinct and held

there purportedly because, as a civilian injured by an officer, he needed to be interviewed by LAB

(id ^ 45); and he was then arrested for assault in the third degree(id ^ 50). The City

Defendants' probable cause defense is simply not apparent on the face ofthe PSAC.

        Therefore, the PSAC states a claim against Schrell, Horun, Katrincic, Morales, Bamhart,

and John Doe Police Officers for false arrest and imprisonment pursuant to § 1983, and is not

futile in this respect.

        With respect to the false arrest and imprisonment claims against Jacobs and Ryan,

however,the PSAC contains no facts indicating that Jacobs or Ryan participated in the alleged

false arrest and imprisonment ofPlaintiff and thus fails to state such claims against them. The

PSAC is futile to the extent it attempts to assert such claims.

        B. Section 1983 Malicious Prosecution

        Plaintiff also asserts a claim against Schrell, Ryan, Jacobs, Horun, Katrincic, Morales,

Bamhart and the John Doe Police Officers for malicious prosecution. (See PSAC          92-99.)



                                                 13
            1. Legal Standard

       To state a claim for malicious prosecution under § 1983, a plaintiff must allege: "(1)the

initiation or continuation ofa criminal proceeding against plaintiff;(2)termination ofthe

proceeding in plaintiffs favor;(3)lack of probable cause for commencing the proceeding; and

(4)actual malice as a motivation for defendant's actions." Manganiello v. Citv of New York.

612 F.3d 149,161 (2d Cir. 2010)(citation and quotation marks omitted).

       As a general rule,"[o]nce a criminal Defendant has been formally charged,the chain of

causation between the officer's conduct and the claim of malicious prosecution is broken by the

intervening actions ofthe prosecutor, thereby abolishing the officer's responsibility for the

prosecution." Williams v. Citv ofNew York. No. 02-CV-3693(CRM),2003 WL 22434151, at

*6(S.D.N.Y. Oct. 23,2003)(citing Townes v. Citv ofNew York, 176 F.3d 138,147(2d Cir.

1999)). This is because a defendant—even a police officer—^"must do more than report the

crime or give testimony" in order to have initiated a criminal proceeding for the purposes of a

malicious prosecution claim. Manganiello. 612 F.3d at 163. "Although there is a presumption

that a prosecutor exercises independentjudgment in deciding whether to initiate and continue a

criminal proceeding, an arresting officer may be held liable for malicious prosecution when a

police officer creates false information likely to influence ajury's decision and forwards that

information to prosecutors, or when she withholds relevant and material information." Mitchell

V. Victoria Home.434 F. Supp. 2d 219,227(S.D.N.Y. 2006)(quotation marks and citations

omitted).

       In order to adequately plead a malicious prosecution claim against a police officer, a

plaintiff must allege facts "showing that the officer brought formal charges and had the person

arraigned, or filled out complaining and corroborating affidavits, or swore to and signed a felony

complaint." Mvers v. Moore.326 F.R.D. 50,60(S.D.N.Y. 2018)(quotations and citation marks
                                                14
omitted)(alterations adopted). "Accordingly, to state a malicious prosecution claim against any

individual officer here, Plaintiff must allege that that officer engaged in such conduct.

Allegations that he merely participated in Plaintiffs arrest are not sufficient." Id.(quotations

and citation marks omitted)(alterations adopted).

           2. Discussion

       Here, the PSAC does not plead facts demonstrating which Defendant is responsible for

the alleged malicious prosecution of Plaintiff. Instead, it engages in group pleading, discusses

the seven Individual Defendants and ten John Doe Defendants together without pleading facts

demonstrating what each did that makes him liable for malicious prosecution.(See PSAC ^ 54

("The documents filed by Schrell, Ryan, Jacobs, Horun, Katrincic, Morales, Bamhart and the

John Doe Police Officers with the Criminal Court under said docket number were false,

peijurious and filed in order to shield the defendants from liability and continue the malicious

prosecution of[Plaintiff]."); id. 94("Schrell, Ryan,Jacobs, Horun, Katrincic, Morales,

Bamhart and the John Doe Police Officers initiated a malicious prosecution against Cooper by

falsely charging him with misdemeanor counts,forwarding false information to prosecutors and

filing peijurious documents in support ofthe prosecution.")). Accordingly, the PSAC does not

sufficiently plead a malicious prosecution claim. Soe Costello v. Citv of Burlington. 632 F.3d 41,

48-49(2d Cir. 2011)(holding that failure to allege facts concerning the personal involvement of

any defendant is fatal to a plaintiffs claims under § 1983); Mvers. 326 F.R.D. at 60(dismissing

malicious prosecution claim where the complaint relied on group pleading); Leneau v. Ponte.

No. 16-CV-776(GHW),2018 WL 566456, at *15 (S.D.N.Y. Jan. 25,2018)("[In § 1983 cases,]

complaints that rely on group pleading and fail to differentiate as to which defendant was

involved in the alleged unlawful conduct are insufficient to state a claim.")(intemal quotation

marks and citations omitted); Wright v. Orleans Ctv.. No. 14-CV-622A,2015 WL 5316410, at

                                                15
*13(W.D.N.Y. Sept. 10,2015)(observing that because "'personal involvement of defendants in

alleged constitutional deprivations is a prerequisite to an award ofdamages under § 1983 ...

[pjleadings that fail to differentiate as to which defendant was involved in the alleged unlawful

conduct are insufficient to state a claim")(quoting Spavone v. N.Y. State Den't of Corr. Servs..

719 F.3d 127,135 (2d Cir. 2013)). Amendment would thus be futile in this respect.

       C. Section 1983 Excessive Force Claim

       The PSAC also asserts an excessive force claim under § 1983 against Schrell, Ryan,

Jacobs, Horun, Katrincic, Morales, Bamhart and the John Doe Police Officers. (PSAC            107-

10.) For the following reasons,the court finds that this claim would not survive a motion to

dismiss and that amendment in this respect would therefore be futile.

           1. Defendants other than Jacobs

       Failure to allege facts concerning the personal involvement of any defendant is fatal to a

plaintiffs claims under § 1983. See Costello. 632 F.3d at 48-49(citing Wright v. Smith. 21 F.3d

496,501 (2d Cir. 1994)). For this reason, the court previously dismissed Plaintiffs § 1983

excessive force claim against the Individual Defendants except Jacobs. S^ Cooper. 2018 WL

4762248, at *6.

       Plaintiffs excessive force claim stems from Plaintiffs physical altercation with Jacobs

and O'Connor. (See PSAC        29-35.) Although Plaintiff asserts that "[t]he level offorce

employed by Schrell, Ryan, Jacobs, Horun, Katrincic, Morales, Bamhart, and the John Doe

Police Officers were [sic] excessive ..."(PSAC H 108), the PSAC does not actually allege that

any individuals other than Jacobs and O'Connor were involved in the physical altercation. For

this reason, the court finds that Plaintiffs excessive force claim against Schrell, Ryan, Horun,

Katrincic, Morales, Bamhart and the John Doe Police Officers would not survive a motion to

dismiss.

                                                16
           2. Jacobs

                            a. Legal Standard

       In order to state a claim under § 1983, a plaintiff must allege that he has been

(1) deprived ofa right, privilege or immunity secured by the Constitution or laws ofthe United

States, and that(2)this deprivation was done under color oflaw. § 1983; accord Pitchell v.

Callan. 13 F.3d 545,547(2d Cir. 1994)(citing Parratt v. Tavlor. 451 U.S. 527,535 (1981)). The

"under-color-of-state-law element of§ 1983 excludes from its reach 'merely private conduct, no

matter how discriminatory or wrongful.'" Am. Mfrs. Mut. Ins. Co. v. Sullivan. 526 U.S. 40,50

(1999)(quoting Blum v. Yaretskv. 457 U.S. 991, 1002(1982)). An individual acts under the

color oflaw when he or she exercises power"made possible only because [he or she] is clothed

with the authority of state law." United States v. Classic. 313 U.S. 299,326(1941); see also

United States v. Walsh. 194 F.3d 37,50(2d Cir. 1999)("The Supreme Court has broadly

interpreted the color oflaw requirement, concluding that misuse of power, possessed by virtue of

state law and made possible only because the wrongdoer is clothed with the authority of state

law, is action taken under color of state law.")(alteration adopted)(citation and internal

quotation marks omitted).

       In the context ofoff-duty police officers,"[cjourts have had frequent occasion to interpret

the term 'color oflaw' for the purposes of§ 1983 actions, and it is by now axiomatic that 'under

"color" oflaw means under "pretense" oflaw' and that 'acts of officers in the ambit oftheir

personal pursuits are plainly excluded.'" PitchelL 13 F.3d at 547-48(quoting Screws v. United

States. 325 U.S. 91,111 (1945)). "[TJhere is no bright line test for distinguishing 'personal

pursuits' from activities taken under color oflaw." Id at 548. The relevant question is not

whether the officer "was on or off duty when the challenged incident occurred," but whether the

officer "albeit off-duty, nonetheless invokes the real or apparent power ofthe police department"

                                                17
or "perform[s] duties prescribed generally for police officers." Id.(citations omitted); see also

Jocks V. Tavemien 316 F.3d 128,134(2d Cir. 2003)("We have no doubt that when an officer

identifies himself as a police officer and uses his service pistol, he acts under color of law."). In

analyzing whether an off-duty police officer acted under the color oflaw, courts consider

whether the officer:(1) was off-duty;(2)identified himself as an officer ofthe law;(3) was in

uniform;(4)was authorized to make an arrest at the time;(5) was carrying handcuffs;(6) was

carrying any weapons;(7)flashed a police badge; and(8)placed the plaintiff under arrest or

otherwise detained him. Cotz v. Mastroeni. 476 F. Supp. 2d 332, 372(S.D.N.Y. 2007)(citations

omitted).

                           b. Discussion


       The PSAC contains no facts that render plausible the assertion that Jacobs was acting

"under color of State law." (See PSAC ^ 20.) For example,the PSAC does not allege facts

showing that Jacobs(1) was on-duty at the time ofthe altercation;(2)identified himself as an

officer ofthe law;(3)wore a uniform or carried handcuffs;(4)revealed a police badge; or

(5)placed plaintiff under arrest or otherwise detained him. S^ Cotz.476 F. Supp. at 372.

       Plaintiff asserts that Jacobs was "at all times relevant herein ... acting under color of

State law"(PSAC ^ 20)and was a "duly sworn NYPD officer[]... acting ... according to [his]

official duties" Qd.^ 23). Such conclusory allegations, however, are insufficient to state a claim

under § 1983. See Stoecklev v. Citv ofNew York,700 F. Supp. 2d 489,499(S.D.N.Y. 2010)

("[TJhese are assertions oflegal conclusions rather than offact...[and the court is] not obliged

to accept them as true for purposes ofthe motion.").

        While Plaintiff does allege that he felt that Jacobs was carrying a firearm during the

altercation (id. ^ 32),"the mere act of possessing a firearm does not render an off-duty police

officer's actions as having occurred 'under color oflaw.'" Cooper,2018 WL 4762248, at *7
                                                 18
(citing Pitchell. 13 F.3d at 548; Bonsignore v. City of New York.683 F.2d 635,639(2d Cir.

1982)). Indeed, Plaintiff does not allege that he learned that Jacobs was a police officer at any

time during the physical altercation. Instead, he alleges that he saw Jacobs display his badge to

another officer and say that he was "on the job." (Id. H 41.) This statement, made after the

alleged assault is not sufficient to establish that Jacobs was acting imder color of state law in

assaulting Plaintiff.      Stoecklev. 700 F. Supp. 2d at 493 (finding that defendant was not acting

under color of state law where plaintiffs first learned that the defendant was a police officer

"after the incident had concluded and the officers who responded to the 911 call came out ofthe

grocery store into which [the defendant] had gone and said to the plaintiffs,'Don't worry, he's a

cop.'")

          Ultimately,"no rational fact finder could determine that [Jacobs] was acting under color

ofstate law prior to the time he displayed his badge ... and identified himself as a police officer.

Thus,there is no predicate for liability under section 1983...for the physical altercation that

occurred before [Jacobs] identified himself as a police officer." McNamara v. City ofNew

York. No.06-CV-5585 (LTS),2009 WL 735135, at *3(S.D.N.Y. Mar. 20,2009).

       Plaintiff contends that "[a]lthough Plaintiff originally perceived (and alleged upon

information and belief in the previous complaints)that Jacobs was off duty at the time ofthe

incident, the[PSAC]alleges that Jacobs was on duty at the time ofthe incident"(Reply(Dkt. 82)

at 11). However, Plaintiff provides no citation to the PSAC for this assertion, and the court can

find no such allegation in the PSAC.

       Because the PSAC contains no factual, non-conclusory allegations that Jacobs was acting

under color of state law for purposes ofPlaintiffs excessive force claim, the excessive force

claim against Jacobs would not survive a motion to dismiss.



                                                 19
       D. Section 1983 Supervisory Liability

       Plaintiff asserts a claim against "supervisory defendants, Katrincic and the John Doe

Police officers" for "caus[ing][Plaintiff] constitutional injury by being deliberately or

consciously indifferent to the rights of others in failing to properly supervise and train their

subordinate employees." (PSACH 112.)

            1. Legal Standard

       "A defendant's supervisory authority is insufficient in itselfto demonstrate liability under

§ 1983." LaMagna v. Brown.474 F. App'x 788,789(2d Cir. 2012)(citing Richardson v.

Goord,347 F.3d 431,435(2d Cir. 2003)). Instead,"to establish a defendant's individual

liability in a suit brought under § 1983, a plaintiff must show,inter alia, the defendant's personal

involvement in the alleged constitutional deprivation." Grullon v. Citv of New Haven. 720 F.3d

133,138(2d Cir. 2013)(collecting cases). A supervisory defendant's personal involvement can

be shown by evidence that:

               (1) the defendant participated directly in the alleged constitutional
               violation,(2) the defendant, after being informed of the violation
               through a report or appeal, failed to remedy the wrong, (3) the
               defendant created a policy or custom under which unconstitutional
               practices occurred, or allowed the continuance of such a policy or
               custom, (4) the defendant was grossly negligent in supervising
               subordinates who committed the wrongful acts, or(5)the defendant
               exhibited deliberate indifference to the rights of[others] by failing
               to act on information indicating that unconstitutional acts were
               occurring.

Id. at 139(emphasis omitted)(quoting Colon v. Coughlin. 58 F.3d 865, 873(2d Cir. 1995)).

Accordingly,"supervisory liability may be imposed when an official has actual or constructive

notice of unconstitutional practices and demonstrates 'gross negligence' or 'deliberate

indifference' by failing to act." Meriwether v. Coughlin. 879 F.2d 1037, 1048(2d Cir. 1989)

(quoting McCann v. Coughlin. 698 F.2d 112,125(2d Cir. 1983)).


                                                 20
            2. Discussion

        Although this claim is asserted against "supervisory defendants, Katrincic and the John

Doe Police officers," the term "supervisory defendants" is not defined in the PSAC and Katrincic

is never identified as a supervisor. Consequently, the court construes this claim as against John

Doe defendants presumably serving in supervisory roles. Regardless, the court finds that the

PSAC contains insufficient allegations as to any "supervisory defendants"—^Katmicic, John

Does 1-10, or anyone else—or any actions or omissions related to their purported supervisory

roles. Accordingly, the court finds that this claim would not survive a motion to dismiss.

Amendment in this respect would thus be futile.

        E. Section 1983 Municipal Liability

       Plaintiff asserts a § 1983 claim against the City. (See PSAC 1[1[ 114-23.)

            1. Legal Standard

       "[A] municipality cannot be held liable under § 1983 on a resnondeat superior theory."

Monell V. Department of Social Services,436 U.S. 658,691 (1978). Instead, municipalities are

only liable under § 1983 for constitutional deprivations resulting from a governmental policy or

custom. Id. at 694: see Lozman v. Citv of Riviera Beach. 138 S. Ct. 1945,1951 (2018)("[I]n a

§ 1983 case[,] a city or other local governmental entity cannot be subject to liability at all unless

the harm was caused in the implementation of'official municipal policy.'"(quoting Monell,436

U.S. at 691)). "Generally, merely asserting, in the absence offactual allegations in support, that

a municipal entity has a custom or policy that denies a plaintiff a constitutional right is

insufficient to establish a plausible claim." Salgado v. DuBois. No. 17-CV-6040(NSR),2019

WL 1409808, at *7(S.D.N.Y. Mar. 28, 2019)(citing Batista v. Rodriguez. 702 F.2d 393, 397,

399(2d Cir. 1983)). A plaintiff may demonstrate that such a policy or custom exists by

introducing evidence of one ofthe following:

                                                 21
       (1) a formal policy officially endorsed by the municipality; (2) actions taken by
       government officials responsible for establishing the municipal policies that caused
       die particular deprivation in question;(3)a practice so consistent and widespread
       that, although not expressly authorized, constitutes a custom or usage of which a
       supervising policy-maker must have been aware; or(4)a failure by policy makers
       to provide adequate training or supervision to subordinates to such an extent that it
       amounts to deliberate indifference to the rights ofthose who come into contact with
       the municipal employees.

Skates v. Incorporated Village ofFreeport. 265 F. Supp. 3d 222,235(E.D.N.Y, 2017)(quoting

Jones V. Bav Shore Union Free Sch. Dist.. 170 F. Supp. 3d 420,438(E.D.N.Y. 2016)). A

plaintiff bringing a Monell claim also must establish a causal connection between the

municipality's official policy and the underlying constitutional violation. S^ Citv ofCanton v.

Harris. 489 U.S. 378,385 (1989).

           2. Discussion

       Here, no factual allegations in the PSAC suggest that a municipal entity had a custom or

policy that deprived Plaintiff of his constitutional rights. Indeed, Plaintiff advances no

arguments in support of his Monell claim in his briefs. (See Mot.; Reply.) Therefore, Plaintiff's

PSAC does not state a facially plausible claim for Monell liability against the City ofNew York

and would not survive a motion to dismiss. The amendment would thus be futile in this respect.

       F. Section 1983 Conspiracy

       Plaintiff alleges that Schrell, Jacobs, Horun, Katrincic, Morales, Bamhart,the John Doe

Police Officers, Mona,and O'Connor conspired to violate his constitutional rights in violation of

§ 1983.

           1. Legal Standard

       To survive a motion to dismiss a § 1983 conspiracy claim, a complaint must allege: "(1)

an agreement between two or more state actors or an agreement between a state actor and private

party;(2)concerted acts to inflict an unconstitutional injury; and(3)an overt act done in


                                                 22
furtherance ofthe goal of causing damages." Coggins v. Ctv. ofNassau. 988 F. Supp. 2d 231,

246(E.D.N.Y. 2013), affd in part, appeal dismissed in part sub nom.. Coggins v. Buonora. 776

F.3d 108(2d Cir. 2015)(citing, inter alia. Nealv v. Berger. No.08-CV-1322(JFB),2009 WL

704804, at *5(E.D.N.Y. Mar. 16,2009)). "A plaintiff is not required to list the place and date of

defendants['] meetings and the summary oftheir conversations when he pleads conspiracy, but

the pleadings must present facts tending to show agreement and concerted action." Anilao v.

Spota. 340 F. Supp. 3d 224,255(E.D.N.Y. 2018). Indeed, while "conclusory allegations" of a

§ 1983 conspiracy are insufficient,"such conspiracies are by their very natxire secretive

operations, and may have to be proven by circumstantial, rather than direct, evidence."

Pangbum v. Culbertson. 200 F.3d 65, 72(2d Cir. 1999)(citations and quotation marks omitted).

            2. Discussion

        The allegations in the PSAC raise a plausible inference of conspiracy as to Schrell,

Jacobs, Horun, Katrincic, Morales, Bamhart,and the John Doe Police Officers.

        Plaintiff alleges that he called 911 during the assault and that the 911 operator was able to

hear Jacobs and O'Connor assaulting him. (Id           36-38.) The 911 operator told Plaintiff that

the police were on the way. (Id 138.) Plaintiff was then intercepted by Horun and Schrell in an

NYPD RMP vehicle. (Id ^ 39.) Plaintiff alleges that he was visibly injured—^his face, body,

and eye were swollen and bleeding. (See id.       43-44.) Plaintiff told Horun and Schrell what

had happened to him,and Horun told him to "shut the fuck up." (Id f 40.) Plaintiff then

observed Jacobs showing his badge to the other officers and heard him telling them that he was

"on the job." (Id 141.) After that, Katrincic and Morales told Plaintiff he was not free to leave,

and he was taken against his will to the 90th Precinct. (Id       41-44.) Plaintiff asked for medical

treatment, but "Schrell, Horun, Katrincic, Morales, Bamhart and John Doe Police Officers all

told [Plaintiff] that he was fine." (Id ^ 44.) Plaintiff asked to leave, but was told that, as a

                                                  23
civilian injured by an officer, he needed to remain at the precinct to speak with lAB. (Id.      44-

45.)

        Around four hours after the incident, and while he was still waiting for lAB,Plaintiff

allegedly told Bamhart that he wanted to press charges against Jacobs, O'Connor, and all John

Doe officers involved. (Id ^ 47.) At that point, Bamhart asked,"are you sure?" to which

Plaintiff replied,"yes, don't you think I should based on what happened?" (Id K 47.) Bamhart

responded by telling Plaintiff he would "be right back." (Id) About two hours later, Bamhart

informed Plaintiff that he was under arrest, placed him in a holding cell, and fmgerprinted him.

m

        The court finds that these allegations, while limited, are sufficient to raise a plausible

inference of a conspiracy to violate Plaintiffs right to be free firom false arrest. Taken together,

they "tend[] to show agreement and concerted action" on the part of Schrell, Jacobs, Horun,

Katrincic, Morales, and Bamhart,        Anilao, 340 F. Supp. 3d at 255, and provide "the factual

basis necessary to enable defendants intelligently to prepare their defense," Ciambriello v. Ctv.

of Nassau. 292 F.3d 307, 325(2d Cir. 2002)(alteration adopted)(quoting Ostrer v. Aronwald,

567 F.2d 551,553(2d Cir.1977)). Amendment with respect to these defendants would not,

therefore, be futile.

        Plaintifffails, however, to allege sufficient facts in the PSAC to show that O'Connor,

Mona, or the John Doe Police Officers were part ofthe alleged conspiracy to violate his rights.

Although O'Connor is alleged to have taken part in the physical altercation involving Plaintiff,

there are no allegations indicating that he participated in the alleged conspiracy. Nor are there

any specific factual allegations to the effect that John Does were involved.




                                                  24
        With respect to Mona,the § 1983 conspiracy claim is the only federal complaint brought

against the retired NYPD lieutenant. (See PSAC^ 17,124-132.) In this count, Plaintiff asserts

that Mona conspired with "Schrell, Ryan, Jacobs, Horun, Katrincic, Morales, Bamhart and the

John Doe Police Officers and ... O'Connor" to deprive Plaintiff of his constitutional rights(see

PSAC H 126); however,the PSAC is entirely devoid offacts supporting such a conclusory

statement. Plaintiff does at one point refer to "the assault inflicted on him by Jacobs, O'Connor,

Mona and the John Doe Police officers"(jd. H 46), but the PSAC does not allege that Mona

participated in the assault described (see id.   29-38). The PSAC merely alleges that Mona was

a passenger in Jacobs's vehicle at the time that the vehicle struck Plaintiff. (PSAC   17, 27.)

       Plaintiffs § 1983 conspiracy claim against O'Connor, Mona,and John Doe Police

Officers thus would not survive a motion to dismiss, rendering amendment futile in this respect.

       G. Statute of Limitations

       The only federal claims that would survive a motion to dismiss are thus the § 1983 false

arrest, false imprisonment, and conspiracy claims. The court also finds that these claims are not

barred by the statute oflimitations.

       Since § 1983 does not provide a specific statute of limitations,"courts apply the statute of

limitations for personal injury actions under state law." Hogan v. Fischer. 738 F.3d 509,517(2d

Cir. 2013)(citations omitted). "Section 1983 actions filed in New York are therefore subject to a

three-year statute of limitations." Id.(citing Pearl v. City of Long Beach. 296 F.3d 76,79(2d

Cir. 2002); N.Y. C.P.L.R. § 214). However,"federal law governs when a federal claim accrues,"

and, under federal law,"a claim accrues when the plaintiff has a complete and present cause of

action." DeMartinov. New York. No. 12-CV-3319(SJF), 2013 WL 3226789, at *13(E.D.N.Y.

June 24,2013)(citing, inter alia. Wallace v. Kato. 549 U.S. 384,388(2007)).



                                                 25
            1. False Arrest and False Imprisonment

       "The statute oflimitations for a claim offalse imprisonment—^and false arrest, which is a

species offalse imprisonment—begins to run 'when the alleged false imprisonment ends.'"

Peterec v. Hilliard. No. 12-CV-3944(CS),2013 WL 5178328, at *4(S.D.N.Y. Sept. 16,2013)

(quoting Wallace. 549 U.S. at 388-89). False imprisonment ends when "the victim becomes held

pursuant to legal process—^when,for example, he is bound over by a magistrate or arraigned on

charges." Lvnch v. Suffolk Ctv. Police Dep't. Inc.. 348 F. App'x 672,675(2d Cir. 2009)

(summary order)(alteration adopted and quotation marks omitted). Likewise, damages for false

arrest "cover the time of detention up until issuance of process or arraignment, but not more."

Wallace. 549 U.S. at 390 (internal quotation marks omitted).

        Here, Plaintiff was given a desk appearance ticket on March 21,2016(PSAC H 51), and

thus his false arrest and imprisonment claims accrued on that date. S^ DeMartino. 2013 WL

3226789, at *13 (holding that § 1983 false arrest claim accrued when plaintiff was issued

appearance ticket); Weir v. Citv ofNew York. No. 05-CV-9268(DFE),2008 WL 3363129, at

*10(S.D.N.Y. Aug. 11,2008)("[Plaintiffs] § 1983 claim for false arrest accrued ... when he

was given the desk appearance ticket and released from the stationhouse."). Accordingly,the

three-year statute oflimitations for Plaintiffs § 1983 false arrest and imprisonment claims ran on

March 21,2019.

       As explained, supra. Plaintiff filed several versions of his proposed second amended

complaint. Each ofthese versions named Horun, Katrincic, Bamhart, Morales, and Mona and

added a false imprisonment claim. (See Withdrawn Second Am.Compl.) Because even the

latest ofthese filings was filed before the statute of limitations had run, the court need not

determine which of these filings should be considered the commencement of new claims for

statute of limitations purposes. See, e.g.. Bensinger v. Denburv Res. Inc.. 31 F. Supp. 3d 503,

                                                 26
509(E.D.N.Y. 2014)(holding that submission of pre-motion letter constituted the

commencement of new claims for statute of limitations purposes because "[djefendants were on

notice of[the added plaintiffs] claims when Plaintiffs submitted their pre-motion letter and

included a draft amended complaint"); Teri v. Spinelli. 980 F. Supp. 2d 366, 377(E.D.N.Y.

2013)(plaintiffs' letter request for leave to amend the complaint commenced the action against

the added defendant for statute oflimitations purposes because the added defendant "had notice

ofthe claims against him before the statute of limitations period had run").

       Thus, Plaintiffs § 1983 false arrest and false imprisonment claims are not time-barred as

to any Defendants.

           2. Conspiracy Claim

       Plaintiffs conspiracy claim under § 1983 against the newly added Defendants is similarly

not time-barred. For a conspiracy claim,"the cause of action accrues and the statute of

limitations begins to run from the time ofcommission ofthe overt act alleged to have caused

damage"—^here,the alleged false arrest or imprisonment. See Chodos v. F.B.I.. 559 F. Supp. 69,

74(S.D.N.Y.), Mfd,697 F.2d 289(2d Cir. 1982).

       Because the alleged false arrest or imprisonment accrued on March 21,2016,the

conspiracy also accrued on March 21, 2016, meaning that the statute oflimitations expired on

March 21,2019. See Nunez v. Mitchell, No. 17-CV-9734(AJN),2018 WL 4301370, at *3

(S.D.N.Y. Sept. 10,2018)("Because the alleged overt acts occurred on the date ofPlaintiffs

arrest, the conspiracy also accrued [on that date].") As noted above. Plaintifffirst filed a second

amended complaint naming Horun, Katrincic, Morales, Bamhart, and Mona on November 28,

2018 and filed the instant PSAC on February 1, 2019—^within the three-year statute of

limitations. Plaintiffs conspiracy claim as to all Defendants is therefore timely.



                                                27
IV.     STATE LAW CLAIMS

        Plaintiff also asserts twelve state law claims against Defendants. Defendants raise

statute of limitations and jurisdictional challenges to those claims as well as challenges to the

sufficiency ofthe pleadings.

            1. Assault and Battery

        As he did in the FAG,Plaintiff asserts claims for assault and battery against O'Connor

and Jacobs. (PSAC KK 26-38,133-148.) These allegations are sufficient to state a claim to relief

that is plausible on its face.

        Jacobs argues that all ofPlaintiffs state claims are untimely because they do not relate

back to the original pleading. (See Jacobs Opp'n at EOF pp. 6-7.) However, because the assault

and battery claims against Jacobs and O'Connor were all asserted in the original complaint,

which was filed within the one-year statute of limitations,^N.Y. C.P.L.R. 215(3),they are not

time-barred.


        O'Connor, in turn, argues that the assault and battery claims are properly brought only in

New York state court. (See O'Connor Opp'n at ECF pp. 5-6.) The court disagrees. Subject to

the requirements of28 U.S.C. § 1367(b) and (c), district courts may exercise supplemental

jurisdiction over claims that form part ofthe "same case or controversy" as a claim over which

the court has original jurisdiction. 28 U.S.C. § 1367(a). To determine whether claims form part

ofthe "same case or controversy," the court should ask whether the claims "derive from a

common nucleus of operative fact." Achtman v. Kirbv. Mclnemev & Souire. LLP.464 F.3d

328, 335(2d Cir. 2006)(citation and internal quotation marks omitted).

        Here, the facts underlying Plaintiffs § 1983 false arrest, false imprisonment, and

conspiracy claims and those underlying his assault and battery claims—^namely the

circumstances ofthe alleged assault and battery by Jacobs and O'Connor—"substantially

                                                 28
overlap, creating a common nucleus of operative fact." Id. at 336(quoting Lvndonville Sav.

Bank & Trust Co. v. Lussier. 211 F.3d 697,704(2d Cir. 2000)(quotation marks omitted and

alteration adopted)). Supplemental jurisdiction would thus be appropriate.

            2. Prima Facie Tort under Pendent Jurisdiction

        Plaintiff also asserts a claim for nrima facie tort against all Defendants. (PSAC        149-

151.) The four elements for a prima facie tort in New York State are: "(1)intentional infliction

of harm,(2)causing special damages,(3) without excuse or justification, and(4)by an act or

series of acts that would otherwise be lawful." Restis v. Am. Coal. Against Nuclear Iran. Inc.. 53

F. Supp. 3d 705,730(S.D.N.Y. 2014)(citing Ross v. Mitsui Fudosan. Inc.. 2 F. Supp. 2d 522,

531 (S.D.N.Y. 1998)).

        Prima facie tort is a "highly disfavored" cause of action in New York. Restis. 53 F.

Supp. 3d at 730 n.15: see Santos v. Barber. No. 17-CV-6475,2017 WL 6409152,at *7

(W.D.N.Y. Dec. 15, 2017)("New York law does not permit the use of a prima facie tort cause of

action to act as a catch all alternative for every cause of action which cannot stand on its own

legs."(citations and quotation marks omitted)); Hall v. Citv of White Plains. 185 F. Supp. 2d

293,304(S.D.N.Y. 2002); Nevinv. Citibank. N.A.. 107 F. Supp. 2d 333, 347(S.D.N.Y. 2000)

("[I]t is well settled that any claim covered by a traditional tort cannot be the basis ofa prima

facie tort—even if the traditional tort claim turns out not to be viable.").

        Here, Plaintiff has failed to state a prima facie tort claim. First, Plaintiff sets forth no

facts alleging that one or more Defendants were motivated by malice—^let alone "that malice was

the sole motivation for their acts." See Chen v. United States. 854 F.2d 622,629(2d Cir. 1988).

Second, false arrest, assault, and battery do not constitute conduct that is otherwise lawful, nor

does Plaintiff allege that it is. Finally, Plaintiff does not plead any special damages. S^ Katz v.

Travelers. 241 F. Supp. 3d 397,409(E.D.N.Y. 2017)(noting that the plaintiffs' prima facie tort
                                                  29
claim failed because they failed to plead special damages); Bilinski v. Keith Haring Found.. Inc..

96 F. Supp. 3d 35,51 (S.D.N.Y.)("Pleading damages as a round number with no attempt at

itemization alleges general rather than special damages."(citation omitted)), affd in part. 632 F.

App'x 637(2d Cir. 2015).

       Therefore, Plaintiffs claim for prima facie tort would not survive a motion to dismiss and

amendment would be futile in this respect.

           3. Libel and Slander under Pendent Jurisdiction

       Plaintiff brings a claim for "libel and slander" against Ryan in connection with Ryan's

alleged statement to the New York Post,in which he claimed that Plaintiff had punched Jacobs

in the face, causing bruising and swelling. (PSAC ^ 12.; see also Compl. UK 152-54; FAC

nil 142-44.)

       "A claim for 'defamation' is an umbrella term that incorporates the 'twin torts oflibel

and slander.'" Cortes v. Twenty-First Centurv Fox Am.. Inc.. 285 F. Supp, 3d 629,641

(S.D.N.Y.), affd. 751 F. App'x 69(2d Cir. 2018)(quoting Albert v. Loksen. 239 F.3d 256, 265

(2d Cir. 2001)(citations omitted)). "To state a claim for defamation under New York Law,the

plaintiff must allege(1)a false statement about the plaintiff;(2) published to a third party

without authorization or privilege;(3)through fault amounting to at least negligence on [the] part

ofthe publisher;(4)that either constitutes defamation per se or caused 'special damages.'"

Linell v. N.Y.C. Deo't of Educ.. No. 15-CV-5085(CBA),2017 WL 880853, at *2(E.D.N.Y.

Mar. 3,2017)(quoting Thorsen v. Sons of Norway.996 F. Supp. 2d 143, 163(E.D.N.Y. 2014)).

       The court construes Plaintiffs defamation claim as one for defamation per se because

Plaintiff does not adequately allege special harm (see PSAC K 154("As a result ofthe foregoing,

[Plaintiffs] reputation has been permanently damaged and therefore [Plaintiff] is entitled to



                                                30
damages.")), and instead claims that Ryan's statement to the New York Post was "per [se] false

and defamatory." (PSAC H 153.)

       "Defamation perse consists of any one ofthe following:(1)a statement charging an

individual with a serious crime;(2)a statement that tends to injure another in his trade, business,

or profession;(3)a statement that claims an individual has a loathsome disease; or(4)a

statement imputing unchastity to a woman." Travelex Currencv Servs.. Inc. v. Puente

Enterprises. Inc.. No. 18-CV-1736(ER),2019 WL 1259102, at *8(S.D.N.Y. Mar. 19, 2019)

(citations and quotation marks omitted). "Defamatory statements should be construed as they

would be commonly understood in the context oftheir publication and a court should not render

statements actionable by giving them a strained or artificial construction." Cortes. 285 F. Supp.

3d at 641 (citation and quotation marks omitted)(alterations adopted).

       "In New York, a statement that falsely charges a person [] with 'an indictable offense

upon conviction of which punishment may be inflicted' can be considered slanderous per se."

Ruta V. Delta Airlines. Inc.. 322 F. Supp. 2d 391,405(S.D.N.Y. 2004)(quoting Privitera v.

Town ofPhelps. 435 N.Y.S.2d 402,404(N.Y. App. Div. 1981)). Assault is a crime under both

state and federal law. Under New York law, most assaults are felonies,^N.Y. Penal Law §§

120.05 (assault in the second degree), 120.10(assault in the first degree), 120.08 (assault on a

police officer), and 120.11 (aggravated assault upon a police officer), although at least one is a

misdemeanor,^id. § 120.00 (assault in the third degree). In New York, however, both

felonies and misdemeanors are "indictable offenses" that may form the basis for defamation per

se.     Weldv v. Piedmont Airlines. Inc.. 985 F.2d 57,62(2d Cir. 1993)(citing Privitera, 435

N.Y.S.2d at 404). Under federal law,there are at least three statutes under which assault can be

a felony and therefore an indictable offense.      18 U.S.C.A. §§111-13.



                                                31
         Because "assault is a serious, indictable crime under both state and federal law," Weldv,

985 F.2d at 62, Ryan's statement that Plaintiff punched Jacobs, a police officer, in the face

causing bruising and swelling, is a sufficient ground for alleging defamation per se.                     id

(finding that accusation that plaintiff was being fired for "aggravated assault" provided a

sufficient basis for holding defendant liable imder a slander per se cause of action); Ruta,322 F.

Supp. 2d at 405 (granting leave to amend complaint because statement accusing plaintiff of

kicking and injuring defendant was a sufficient ground for alleging slander per se);^Burdick v.

Verizon Commc'ns,Inc.. 758 N.Y.S.2d 877(N.Y. App. Div. 2003)(statements that plaintiff

"hit" or "took a swing at" a third party while plaintiff was engaged in a labor protest were not

slanderous per se because there was no allegation that the person "hit" was injured).

         The court further finds that Plaintiff, in alleging that Ryan made a knowingly false

statement to the New York Post to the effect that Plaintiff punched Jacobs in the face fsee PSAC

IIK 52, 153), has alleged sufficient facts to satisfy the other elements ofthe tort.

         Plaintiffs defamation claim would thus survive a motion to dismiss and amendment in

this respect would not be futile."^

             4. New York State Constitutional Violations

         Plaintiff asserts a claim against all Defendants for violations of"the protections

guaranteed to [Plaintiff] by the New York State Constitution, Article 1, Sections 6, 8,11 and 12,

including but not limited to the right to be free from, unreasonable seizure of their person,

including excessive force." (PSAC 1156.)




^ The court also notes that because this defamation claim against Ryan was asserted in the original complaint, which
was filed within the one-year statute of limitations, see NY.C.P.L.R. § 215(3), it is not time-barred.

                                                        32
         Plaintiff has alleged no facts to support his purported claims under Article 1, §§ 6(grand

jury; waiver ofindictment; right to counsel; informing accused; double jeopardy; self-

incrimination; waiver ofimmunity by public officers; due process oflaw),8(fireedom ofspeech

and press; criminal prosecutions for libel), and 11 (equal protection oflaws; discrimination in

civil rights prohibited). Amendment in these respects is therefore futile.

         With respect to Article 1 § 12, Plaintiff contends that Defendants violated his rights to be

free from unreasonable seizure and excessive force.^ (See PSAC U 156.)                         Bancroft v. Citv of

Mount Vemon.672 F. Supp. 2d 391,404(S.D.N.Y. 2009)(noting that excessive-force claims

brought by arrestees are analyzed under Article One,§ 12, ofthe New York State Constitution,

which is New York's analogue to the Fourth Amendment to the U.S. Constitution).

         "In Brown v. State, the New York Court of Appeals recognized the viability ofa

constitutional-tort claim—^that is, a cause of action for damages based on official conduct that

violated the State's Constitution." Sullivan v. Citv of New York. No. 17-CV-3779(BCPF), 2018

WL 3368706, at *20(S.D.N.Y. July 10, 2018)(citing Brown v. State. 674 N.E.2d 1129,1132-

33,1136(N.Y. 1996);               The Court of Appeals subsequently narrowed Brown's already

"narrow remedy," holding that a private right of action for violations of the New York State

Constitution exists only where such a right of action is necessary to address both "the private

interest that citizens harmed by constitutional violations have an avenue of redress, and the

public interest that future violations be deterred." Martinez v. Citv of Schenectadv. 761 N.E.2d



^ Article I, Section 12 ofthe New York State Constitution states in relevant part:
                   The right of the people to be secure in their persons, houses, papers and effects,
                   against unreasonable searches and seizures, shall not be violated, and no warrants
                  shall issue, but upon probable cause, supported by oath or affirmation, and
                   particularly describing the place to be searched, and the persons or things to be
                  seized.

N.Y. Const., art. I, § 12.

                                                          33
560, 563(N.Y. 2001). Accordingly, New York courts have held that a private right of action for

violations ofthe state constitution is unavailable if an alternative remedy is available elsewhere,

such as under state tort law or through a New York Civil Practice Law and Rules Article 78

action. See, e.g.. Blake v. State. 42 N.Y.S.3d 875(Mem),875-76(N.Y. App. Div. 2016);

Shelton v. N.Y. State Liquor Auth.. 878 N.Y.S.2d 212,218(N.Y. App. Div. 2009).

        Here,Plaintiff has alternative common law and § 1983 remedies for his claim under the

state constitution concerning false arrest and excessive force. As explained above. Plaintiff has

pleaded sufficient factual allegations to make out viable § 1983 false arrest and false

imprisonment claims against Schrell, Horun, Katrincic, Morales, Bamhart, and John Doe Police

Officers. In addition, as discussed below,Plaintiff has asserted a viable false arrest state tort

claim against Schrell, Horun, Katrincic, Morales, Bamhart, and John Doe Police Officers, and he

may also hold the City liable for those actions through the doctrine ofrespondent superior.

       Plaintiff has also asserted viable assault and battery claims, which "effectively

duplicate!]" Plaintiff's claim of excessive force under the state constitution.      Alwan v. Citv

ofNew York. 311 F. Supp. 3d 570,588(E.D.N.Y. 2018)("Plaintiffs claim of excessive force

under the state constitution effectively duplicates his assault and battery claims, as state-law

excessive force claims are analyzed using substantially the same standard that applies to assault

and battery claims."); see also Posr v. Dohertv. 944 F.2d 91,94-95(2d Cir. 1991)(stating that

the requirements of an excessive-force claim under the Fourth Amendment to the U.S.

Constitution were "substantially identical" to the requirements for an assault-and-battery claim

under New York law, except that the former requires state action).

       Accordingly, the court concludes that Plaintiff has an adequate alternative remedy under

state tort law for his state-constitutional false arrest, false imprisonment, and excessive-force



                                                 34
claims, and that these claims therefore would not survive a motion to dismiss. See Alwan. 311

F. Supp. 3d at 588. Amendment to add state constitutional claims would thus be futile.

           5. False Arrest imder Pendent Jurisdiction

        Plaintiff brings a claim for false arrest under state law against, it appears, Schrell, Ryan,

Jacobs, Horun, Katrincic, Morales, Bamhart,the John Doe Police Officers, and the City. (See

PSACK160.)

                           a. Sufficiency ofAllegations

       A state law claim for false arrest is substantially similar to a false arrest claim under

§ 1983. Wevant. 101 F.3d at 852. As explained above, the PSAC states a claim for false arrest

and imprisonment under § 1983 against Schrell, Horun, Katrincic, Morales, Bamhart, and John

Doe Police Officers, but fails to state such claims against Jacobs and Ryan. For the same

reasons, the PSAC states a claim for false arrest against Schrell, Horun, Katrincic, Morales,

Bamhart, and John Doe Police Officers under state law, and fails to state such a claim under state

law against Jacobs and Ryan. Additionally,the PSAC states a claim for false arrest against the

City based on a theory of respondeat superior. See L.B. v. Tovm of Chester. 232 F. Supp. 2d

227,239(S.D.N.Y. 2002)("Unlike cases brought under § 1983, municipalities may be liable for

the common law torts, like false arrest and malicious prosecution, committed by their employees

under the doctrine of respondent superior."!.


       Nonetheless,the court finds that the state law false arrest claim against Horun, Katrincic,

Morales, and Bamhart would not survive a motion to dismiss because such claims would be

barred by the statute oflimitations.

                           b. Statute ofLimitations

       "Causes of action based on false arrest and false imprisonment accme upon the subject's

release from confinement and are govemed by a one-year statute of limitations." Bellissimo v.

                                                 35
Mitchell. 995 N.Y.S.2d 603,605(N.Y. App. Div. 2014)(citations and quotation marks omitted);

N.Y. C.P.L.R. 215(3); see N^iav.Davis.No. 16-CV-9706(GHW),2018 WL 333829,at *1
(S.D.N.Y. Jan. 8,2018)("In New York, a state claim for false arrest accrues when a plaintiffis

released from custody.").

         Plaintiff appears to have been released from custody on March 21,2016. tSee PSAC

  51 (alleging that Plaintiff was placed in a cell around 10:30 p.m. on March 20,2016 and given

a desk appearance ticket on March 21, 2016).) Accordingly, the statute oflimitations on his state

law false arrest claim began running that day. Plaintifffiled his initial complaint, which included

a claim for false arrest under state law against Schrell, Ryan, Jacobs, the John Doe Police

Officers, and the City, on March 17, 2017,four days before the one-year statute oflimitations

expired. This complaint identified Horun, Katrincic, Morales, and Bamhart as the John Does,

rather than by name.

         On February 1,2019,Plaintifffiled a motion to amend and attached the operative PSAC,

which named Horun, Katrincic, Bamhart,and Morales as defendants.^ (PSAC.) This was more

than one year after the false arrest claim accrued. S^ Rothman.220 F.3d at 96("When a

plaintiff seeks to add a new defendant in an existing action,the date ofthe filing ofthe motion to

amend constitutes the date the action was commenced for statute oflimitations purposes."

(citation and quotation marks omitted)). Plaintiffs claims against these four Defendants are

therefore timely only ifthe one-year limitations period was tolled or ifthe PSAC relates back to

the original complaint.




^ As noted above, Plaintifffirst filed a proposed second amended complaint naming these four defendants on
November 29, 2018, but this filing was terminated because Plaintiff failed to seek leave to move to amend, per the
court's individual rules. However,even this date was long past the expiration ofthe statute oflimitations on March
21,2017.


                                                        36
                    i.    Tolling
          Plaintiff argues that his state law claims are tolled under 28 U.S.C. § 1367(d)and N.Y.
  C.P.L.R. § 205(a). However, he is mistaken.

          Under 28 U.S.C. § 1367(d),"[t]he period oflimitations for any [state] claim [joined with
  a claim within federal-court competence] shall be tolled while the claim is pending [in federal
  court] and for a period of30 days after it is dismissed unless State law provides for a longer
  tolling period." Artisv. P.O., 138 S. Ct. 594, 598(2018)(quoting 28 U.S.C. § 1367(d))
 (alterations in original). New York's "savings" statute, N.Y. C.P.L.R. § 205(a), allows a plaintiff
 to refile claims within six months ofa timely prior action's teimination for reasons other than
 voluntary discontinuance, a failure to obtain personaljurisdiction over the defendant, a dismissal
 ofthe complaint for neglect to prosecute the action, or a finaljudgment upon the merits as long
 as the new action is premised upon the same transaction or occurrence or series oftransactions or
 occurrences. See Norex Petroleum T.td, v. Blavatnik. 16N.E.3d561,563(N.Y. 2014).
        Neither statute applies, however,to claims brought against newly added Defendants. See
 Bamett v. Conn. Light & Power Co., 967 F. Supp. 2d 593,599-600(D. Conn.2013), affd. 580
 F. App X 30(2d Cir. 2014)(holding that because the plaintiffhad asserted a timely nuisance
claim against only one defendant in a lawsuit,28 U.S.C. § 1367(d)did not toll the nuisance
claim as to the other defendant); Ravo v. State ofN.Y., 882 F. Supp. 37,39(N.D.N.Y. 1995)
("[I]t is imperative that the plaintiff seeking to utilize [N.Y. C.P.L.R. § 205(a)] be able to
demonstrate that the original dismissing court had jurisdiction over the defendant whom the
plaintiffnow seeks to reassert his claim in the second action."); Cazsador v. Greene Cent Sob..
663 N.Y.S.2d 310,311 (N.Y. App. Div. 1997)(holding that because the "plaintiff never obtained
jurisdiction over [defendant]in the prior action(and in fact made no effort to interpose a claim
against that party), CPLR 205(a) has no application to this case"). Therefore, Plaintiffs false
                                                 37
  arrest state law claim against Horim, Katrincic, Bamhart, and Morales was not tolled under 28

  U.S.C. § 1367(d) or N.Y. C.P.L.R. § 205(a) and expired prior to the filing ofthe motion to

  amend.^

                      ii.    Relation Back

           "Once the limitations period has ended,[Plaintiff] may only substitute in a named

  defendant for a John Doe defendant ifthe amendment relates back to the original complaint

  within the meaning ofFederal Rule of Civil Procedure 15(c)." Lopez v. City ofNew York.

  No. 15-CV-7292(ARR),2018 WL 2744705, at *8(E.D.N.Y. June 7,2018)(citing Aslanidis v.

  U.S. Lines. Inc.. 7 F.3d 1067, 1075(2d Cir. 1993)).

           First, under Rule 15(c)(1)(C), plaintiffs may add a new defendant only ifthe new

  defendant "should have known that, but for a mistake ofidentity, the original action would have

  been brought against it." Fed. R. Civ. P. 15(c)(1)(C). "The failure to identify a John Doe

  defendant before the limitations period has run does not constitute a 'mistake ofidentity.'"

  Lopez. 2018 WL 2744705, at *8(quoting Hogan,738 F.3d at 517-18). Therefore,"amendments

  to substitute individuals in place of John Doe defendants do not relate back to the original

  complaint and are not permitted under Rule 15(c)(1)(C)." Id at *8 (citing Hogan. 738 F.3d at

  518).




' The court also finds that equitable tolling would not be appropriate here. "Under New York law, the doctrines of
equitable tolling or equitable estoppel'may be invoked to defeat a statute oflimitations defense when the plaintiff
was induced by fraud, misrepresentations or deception to refrain from filing a timely action.'" Abbas v. Dixon.480
F.3d 636,642(2d Cir. 2007)(quoting Doe v. Holv See(State of Vatican Citvl. 793 N.Y.S.2d 565,568(N.Y. App.
Div. 2005)). "'Due diligence on the part ofthe plaintiff in bringing [an] action,' however, is an essential element of
equitable relief." Id (quoting Holv See. 793 N.Y.S.2d at 569). The plaintiff bears the burden ofshowing equitable
tolling is warranted, and "[i]f a plaintiffcannot 'articulate[]any acts by defendants that prevented [him]from timely
commencing suit' then he has 'failed to meet [his] burden ofshowing tiiat [he was] wrongfully induced by
defendants not to commence suit.'" Id (quoting Holv See. 793 N.Y.S.2d at 569).
 Here,Plaintiff has not raised equitable tolling, nor does the record reflect that Plaintiff exercised due diligence or
 that Defendants prevented bim from timely commencing suit. Accordingly, equitable tolling does not apply.

                                                            38
        Second. Rule 15(c)(1)(A) also allows relation back to the extent it is allowed by New

York law.       Fed. R. Civ. P. 15(c)(1)(A)(allowing relation back to the extent that "the law that

provides the applicable statute of limitations allows [it]"). New York law allows relation back

when either N.Y. C.P.L.R. §§ 203 or 1024 are satisfied.        Lopez. 2018 WL 2744705, at *8;

        Section 203 closely tracks Rule 15(c)(1)(C). S^ id; Vasconcellos v. Citv ofNew York.

No. 12-CV-8445(CM),2014 WL 4961441, at *8(S.D.N.Y. Oct. 2, 2014). Plaintiff may only

add a new defendant under section 203 if"the new party knew or should have known that, but

for an excusable mistake by plaintiff as to the identity ofthe proper parties, the action would

have been brought against him as well." Lopez. 2018 WL 2744705, at *8(emphasis in original)

(citing Vasconcellos. 2014 WL 4961441, at *8). As Plaintiff cannot meet the requirements of

Rule 15(c)(1)(C), they also cannot satisfy section 203. See id.

        Section 1024 permits relation back only if plaintiffs have "exercise[d] due diligence,

prior to the running ofthe statute oflimitations, to identify the defendant by name." Hogan. 738

F.3d at 519(quoting Bumpus v. N.Y.C. Transit Auth.. 883 N.Y.S.2d 99,104(N.Y. App. Div.

2009)). To meet this requirement,"the party must [first] 'exercise due diligence, prior to the

running ofthe statute of limitations, to identify the defendant by name.' Second,the party must

describe the John Doe party 'in such form as will fairly apprise the party that [he] is the intended

defendant.'" Hogan. 738 F.3d at 519(alteration in original)(citations omitted)(quoting

Bumpus.883 N.Y.S.2d at 104). Plaintiff has not alleged any facts demonstrating that he

exercised "due diligence" prior to the running ofthe statute to identify the John Doe defendants

by name. Cf.. e.g.. Temple v. N.Y. Ctv. Hosp.. 933 N.Y.S.2d 321, 323(N.Y. App. Div. 2011)

(holding that plaintiff failed to exercise due diligence because although some limited discovery

demands were served prior to the expiration ofthe statute of limitations, plaintifffailed to, e.g..



                                                 39
  engage in pre-action discovery or Freedom ofInformation Law requests, failed to promptly seek
  further discovery, neglected to submit a properly executed authorization to the disclosing party,
  and failed to properly and promptly seek assistance from the Supreme Court). Plaintiffs claim
 for false arrest under state law against Horun, Katrincic, Bamhart, and Morales does not relate
 back and amendment would thus be futile in this respect.
         The state law false arrest claim would thus survive a motion to dismiss only with respect
 to Schrell, the John Doe Police Officers, and the City.

            6- Malicious Prosecution under Pendent Jurisdiction

        Plaintiff brings a claim for malicious prosecution under state law against Schrell, Ryan,
 Jacobs, Horun, Katrinic, Morales, Bamhart,the John Doe Police Officers, and the City. This
 claim would fail for the same reason that Plaintiffs federal claim for malicious prosecution
 would fail. Amendment would thus be futile in this respect.
               Intentional and Negligent Infliction ofEmotional Distress
        The PSAC contains new claims for intentional and negligent infliction ofemotional
distress against all Defendants. (PSAC Klf 176-84.)
       In New York,the tort ofintentional infliction ofemotional distress has four elements:
"(1)extreme and outrageous conduct,(2)intent to cause severe emotional distress,(3)a causal
connection between the conduct and the injury, and (4)severe emotional distress." Bender v.
City ofNew York,78 F.3d 787,790(2d Cir. 1996). The elements ofan action for negligent
infliction ofemotional distress are a "breach ofa duty owed to [the] plaintiff which exposes him
or her to an unreasonable risk of bodily injury or death," Castanza v. Town of Brnnkbavftn 700
F.Supp.2d 277,293(E.D,N.Y.2010)(cita.tion omitted), and extreme and outrageous conduct.
Franco v. Diaz. 51 F. Supp. 3d 235,247(E.D.N.Y.2014).


                                               40
         "Generally, coxarts view those 'causes ofaction [as] duplicative of... causes of action
 alleging false arrest and false imprisonment, malicious prosecution, and assault and battery.'"
 Demosthene v. Citv of New York. No. 14-CV-816(SJ)(VMS),2015 WL 5093116, at *26
 (E.D.N.Y. June 26,2015),report & recommendation adopted. 2015 WL 5093164(E.D.N.Y.
 Aug. 28,2015)(quoting Rodger v. City ofNew York.966 N.Y.S.2d 466,469(N.Y. App. Div.
 2013)); see Calicchio v. Sachem Cent. Sch. Dist. 185 F. Supp. 3d 303,314(E.D.N.Y.2016)
("To the extent that these causes of action are based on conduct encompassed by traditional torts
 such as false imprisonment, malicious prosecution, and slander,the[y] are precluded by New
 York law, even ifthe alleged conduct falls short ofthe traditional tort."); Brewton v. Citv of New
 Yo^,550 F. Supp. 2d 355,370(E.D.N.Y.2008)("[T]o the extent that [the plaintiff] contends
she suffered emotional distress as a result ofthe false arrest, her claim is encompassed entirely
within other tort remedies and is thus precluded under New York law."); Fischer v. Malonev.
373 N.E.2d 1215,1217(N.Y. 1978)("[I]t may be questioned whether the doctrine ofliability for
intentional mfliction of extreme emotional distress should be applicable where the conduct
complained offalls well within the ambit of other traditional tort liability,[such as] malicious
prosecution and abuse of process.").

        Accordingly, the court finds that these claims would not survive a motion to dismiss and

that amendment would thus be futile.

           8. Larceny under Pendent Jurisdiction

       Finally, Plaintiff brings a claim against Jacobs for larceny.(^PSAC         185-87.) The
court is not aware of any such claim under New York state law, and Plaintiff cites no authority
for its existence. Such claim would not, therefore, survive a motion to dismiss.




                                               41
V.     CONCLUSION

       For the foregoing reasons. Plaintiffs motion to amend (Dkt. 69)is GRANTED IN PART

and DENIED IN PART. Plaintiff may amend to state the following claims:

       1) 42 U.S.C. § 1983 False Arrest/False Imprisonment against Schrell, Honm,Katrincic,

           Morales, Bamhart, and John Doe Police Officers;

       2) Conspiracy to Deprive Plaintiff of his Constitutional Rights under 42 U.S.C. § 1983

           against Schrell, Jacobs, Honm,Katrincic, Morales, Bamhart, and the John Doe Police

           Officers;

       3) Assault and Battery xmder state law against O'Connor and Jacobs;

       4) Libel and Slander(Defamation)under state law against Ryan;

       5) False Arrest under state law against Schrell, the John Doe Police Officers, and the

           City.

       Plaintiff is DIRECTED to serve and file a second amended complaint, consistent with

this decision, on the docket ofthis case within 14 days ofthe date ofthis decision.

       The Clerk of Court is respectfully DIRECTED to re-open the case.

       SO ORDERED.



                                                                    s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                          NICHOLAS 0.GARAUF|
       August^,2019                                                United States District Judge




                                               42
